Title: To James Madison from James Monroe, 22 December 1817
From: Monroe, James
To: Madison, James


Dear Sir
Washington decr 22d. 1817
You know so much of the nature of the pressure, to which I am subjected, at this time, that you will excuse my not giving an earlier answer to your letter of the 9th. The documents relating to Galvestown & amelia Island, publishd in this days paper, will reach you with this. They shew the reasons which operated with the Executive in taking the measure noticd in your letter. They appear’d to be conclusive, as being mere piratical establishments, probably unauthorised by any of the Colonies, but forfieting all claim to consideration, by their conduct, if authorised, & that in putting them down, especially if disavowed by the Colonies, we should advance their cause, in the opinion of the civilized world. It is hoped, that the object, will be attain’d, without the use of force. Orders to that effect are given, the resort to force, being authorised, in case of necessity only. The history of our settlements, from the first discovery of this country, is a practical illustration, of the doctrine containd in the message respecting Indian titles, and I think that it is supported by natural law. My candid opinion is that the more we act on it, taking the Indians under our protection, compelling them to cultivate the earth, the better it will be for them. I think with you, that the Judiciary should be arrangd, in the manner suggested in your message, & that a new dept. should be instituted, & should have stated it, but was advisd, not to load the message with too many subjects. I am disposd to do what I can to promote both objects. I shall see what is done, in the progress of the session, & how far, a special interference, may be useful.
The subject of an amendment to the Constitution, as brought before Congress, in the message, is opposd by a report from Mr Tucker, which I have not yet read, but shall today. I understand that it criticises with severity, the doctrine containd in the message, & endeavours to invalidate it, by the measures already sanctiond by Mr Jefferson yourself, & in part by me, in ordering a fatigue party, to improve the road between Plattsburg & Hamilton. Be so good as give me in detail the reasons which justify the Cumberland road which presents the greatest difficulty. Very sincerely yours
James Monroe
